Citation Nr: 1622383	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  15-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left hand injury with long finger tendonitis.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982 and June 1983 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In the Veteran's April 2014 VA Form 9, he requested a videoconference hearing before the Board.  In a September 2014 statement, the Veteran stated that he wished to withdraw his request for a hearing.  Therefore, the request for a hearing is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's for residuals of a left hand injury with long finger tendonitis is characterized by pain with flare-ups; functional impairment to include difficulty gripping with the long finger of the left hand; less movement than normal; weakened movement; excess fatigability; pain on movement; at times, inability to extend the same finger; and tenderness or pain to palpitation.  





CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a left hand injury with long finger tendonitis have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5229 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The RO evaluated the Veteran's fracture residuals of the residuals of a left hand injury with long finger tendonitis as non compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5229, effective from July 27, 2012.

Initially, the Board notes that dominant hand for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015).  In this case, evidence reflects that the Veteran is left-handed.  See April 2014 VA examination report.

Under DC 5229, a non-compensable rating is assigned for when there is limitation of motion with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is assigned when there is limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

The Veteran was afforded a VA examination in April 2014.  The examiner indicated there was gap of less than one inch between the fingertip and the proximal transverse crease of the palm and no limitation of extension.  However, the Veteran reported flare-ups that impact the function of her hand that increase with usage.  The Veteran is competent to report pain and flare-ups.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The examiner also noted functional loss or functional impairment of the fingers or thumbs, to include difficulty gripping with the long finger of the left hand.  The examiner noted less movement than normal, weakened movement, excess fatigability, pain on movement, at times, inability to extend the same finger, and tenderness or pain to palpitation.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.   Burton v. Shinseki, 25 Vet. App. 1 (2011).  As DC 5229 provides for a 10 percent rating for limitation of motion of the long finger, the Board finds that pursuant to Burton, a rating of 10 percent is warranted for the Veteran's service-connected residuals of a left hand injury with long finger tendonitis.  A 10 percent rating is warranted for the entirety of the appeal.

A rating in excess of 10 percent is not warranted because a 10 percent rating is the maximum schedular rating for residuals of a left hand injury with long finger tendonitis, absent ankylosis.  See 38 C.F.R. § 4.71a, DC 5229.  The April 2014 VA examiner noted no ankylosis of the fingers.  Moreover, Diagnostic Code 5226 (2015), which provides for a maximum10 percent rating for ankylosis of the long finger is not applicable and there is no other code that provides for a higher rating.

As such, a rating of 10 percent is warranted.  There is no schedular basis for a rating higher than 10 percent for his service-connected residuals of a left hand injury with long finger tendonitis.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 10 percent, but not greater, is granted for residuals of a left hand injury with long finger tendonitis.


REMAND

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2015 statement, the Veteran contended he had no income other than his VA compensation benefits.  On remand, the AOJ should request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain more information regarding the Veteran's work history and education.  Additionally, a VA examination is necessary to address whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (2015).

In regard to the Veteran's claim for service connection for his right knee, service treatment records show a right knee injury after running into a jeep in October 1979 diagnosed as a laceration and complaints of right knee pain and a diagnosis of tendonitis in August 1989.  A VA examination was obtained in June 2012.  The examiner diagnosed arthralgia and provided a negative nexus opinion.  In the Veteran's July 2013 notice of disagreement, he contended that the June 2012 VA examination was inadequate.  He contended that he continued to have complications with his right knee throughout his entire military career, however, he chose to self-medicate for this condition over receiving proper medical care and that he informed the VA examiner that he chose to self-medicate.  He also contended that he had complications with his right knee prior to the motorcycle accident the VA examiner referenced in his examination.  The Veteran also requested a VA examination be completed by a specialty provider, rather than a nurse practitioner.

The examiner noted that the August 1989 service treatment record had provided that there was a previous injury 10 years prior.  However, the examiner did not consider the in-service October 1979 injury in his rationale.  Accordingly, a VA examination by an appropriate medical professional is warranted to consider whether the Veteran's current right knee condition is related to either his October 1979 and/ or August 1989 injuries in service.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment related to his claims for service connection for his right knee condition and entitlement to TDIU.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his claims for service connection for his right knee condition and entitlement to TDIU.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that he complete it.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right knee condition and his ability to work due to his service-connected conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records with the claims folder, schedule for an appropriate VA examination to determine the nature, extent, onset, and etiology of his right knee condition.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine whether it is at least as likely as not that any diagnosed right knee condition is related to or had its onset during service.  In doing so, the examiner must acknowledge and discuss the Veteran's in-service injuries in October 1979 and August 1989.

An explanation for the conclusion reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

5.  Consider whether to forward the case to the Director, Compensation Service, for consideration of the assignment of an extraschedular TDIU rating.

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


